     Evan D. Schwab (NV Bar No. 10984)
 1   Email: evan@schwablawnv.com
     SCHWAB LAW FIRM PLLC
 2   7455 Arroyo Crossing Parkway, Suite 220
     Las Vegas, Nevada 89113
 3   T: 702-761-6438
     F: 702-921-6443
 4
     Attorneys for Jeremy E. Sigal
 5
                                     UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7

 8       JEREMY E. SIGAL, an individual,
                                                        Case No. 2:20-cv-00755-RFB-DJA
 9                      Plaintiff,

10       v.                                             STIPULATION AND ORDER TO
                                                        CONTINUE BRIEFING DEADLINES
11       WENDY REMMERS, an individual;
         SERGEANT NEDZA, an individual;
12       MICHAEL SWEETEN, an individual;
         LIEUTENANT JACKSON, an
13       individual; SHELLEY CARRAO, an
         individual; ANNE CARPENTER, an
14       individual; OFFICER NORDGREN, an
         individual; OFFICER WOODWARD, an
15       individual; BRIAN WILLIAMS, an
         individual; JENNIFER NASH, an
16       individual; JEREMY BEAN, an
         individual; HUBBARD-PICKETT, an
17       individual; CCS TERNES MANUEL
         PORTILLO, an individual; DWAYN
18       DEAL, an individual; DOES I through X
         and ROE CORPORATIONS I through X,
19       inclusive.

20                      Defendant.

21

22            Plaintiff Jeremy E. Sigal (“Plaintiff”, by and through the undersigned counsel, DPS

23   Defendants1, by and through their undersigned counsel, DFS2 Defendants, by and

24

25   1DPS Defendants consist of the following Defendants: (a) Anne Carpenter; (b)
     Michael Sweetn; (c) Shelly Carrao; and (d) Michelle Jackson.
26
27   2NDOC Defendants consist of the following Defendants: (a) Jennifer Nash; (b)
     Manuel Portillo; and (c) Troy Ternes; (d) Jeremy Bean; (e) Brian Williams; (f)
28   Monique Hubbard-Pickett; and (g) Dwayne Deal.

                                                  -1-
28
 1   through their undersigned counsel respectfully submit this Stipulation to Continue
 2   Briefing Deadlines as follows:
 3      1. DPS Defendants filed a Motion to Dismiss the Complaint [ECF 17] on June 7,
 4         2021.
 5      2. NDOC Defendants filed Defendants’ Motion to Dismiss [ECF 18] on June 24, 2021.
 6      3. The response to the DPS Defendants Motion to Dismiss is presently due on June
 7         21, 2021 and the response to NDOC Defendants Motion to Dismiss is presently
 8         due on July 8, 2021.
 9      4. Pursuant to LR IA 6-1(a), the Parties submit the following statement of excusable
10         neglect as it pertains to the request to extend the response deadline to the DPS
11         Defendants Motion to Dismiss. On or about June 17, 2021, Plaintiff’s Counsel’s
12         office had a computer and server crash on their case files that resulted in a
13         temporary loss/interruption of data and in some cases a permanent loss of data as
14         to case files and calendaring software. Plaintiff’s Counsel and the staff spent that
15         day and the corresponding weekend recovering data and attempting to re-
16         calendar case deadlines and calendars. This software/data problem resulted in
17         interruption and problems in other cases as well. The briefing deadline for the
18         response in this matter as well as the file for the instant matter was only recovered
19         by Plaintiff’s Counsel’s office after the stated June 21, 2021 deadline. Plaintiff’s
20         Counsel’s office extends sincere apologies to the Court, opposing counsel and those
21         affected. Plaintiff’s Counsel has been a practitioner in the federal courts for well
22         over ten years now and has never had any issue with motion practice deadlines to
23         date with the exception of the above incident.
24      5. The Parties have conferred and agree for the purpose of efficiency, judicial
25         economy, and due to the scheduling issues of the parties, travel plans, the trial
26         schedule of the Parties, and the intermittent holiday, that Plaintiff shall have up
27         and until Monday July 12, 2021 to submit responses to both the DPS and NDOC’s
28

                                              -2-
28
 1         Motions to Dismiss. Defendants shall have up and until July 30, 2021 to submit
 2         reply points and authorities in support of the Motions to Dismiss.
 3      6. This stipulation does not affect any other pre-trial and/or scheduling dates and
 4         there is no hearing date currently scheduled on any pending motion.
 5   Dated this 6th day of July 2021                     Dated this 6th day of July 2021
 6   Schwab Law Firm PLLC                                Nevada Attorney General’s Office
 7   /s/ Evan Schwab                                     /s/ Jared M. Frost
     _________________________________________           _____________________________
 8   Evan D. Schwab (NV Bar No. 10984)                   Jared M. Frost (NV Bar No. 11132)
     7455 Arroyo Crossing Parkway, Suite 220             555 E. Washington Ave., Suite 3900
 9   Las Vegas, Nevada 89113                             Las Vegas, Nevada 89101
     E: evan@schwablawnv.com                             E: jfrost@ag.nv.gov
10   T: 702-761-6438                                     T: 702-486-3177
     F: 702-921-6443                                     F: 702-486-3773
11
     Attorneys for Plaintiff Jeremy Sigal                Attorneys for DPS Defendants
12
     Nevada Attorney General’s Office
13
     /s/ Katlyn M. Brady
14   _______________________________________
     Katlyn M. Brady (NV Bar No. 14173)
15   555 E. Washington Ave., Suite 3900
     Las Vegas, Nevada 89101
16   E: Katlynbrady@ag.nv.gov
     T: 702-486-0661
17   F: 702-486-3773
18   Attorneys for NDOC Defendants
19                                              ORDER
20      Pursuant to the parties’ stipulation, the Court makes the following order:
21      The deadline to file Response to the DPS Defendants Motion to Dismiss [ECF 17] and
22   the NDOC Defendants Motion to Dismiss [ECF 18] shall be continue to July 12, 2021.
23      The Defendants shall have up and until July 30, 2021 to file reply points and
24   authorities in support of their Motions.
25      IT IS SO ORDERED.
26      Dated this ___
                   8th day of July 2021
27
                                            ___________________________________
28                                          United States District Court Judge

                                                -3-
28
